Name: Commission Implementing Decision (EU) 2017/2356 of 15 December 2017 on recognition of the report of Australia including typical greenhouse gas emissions from cultivation of agricultural raw materials pursuant to Directive 2009/28/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: documentation;  environmental policy;  plant product;  agricultural activity;  deterioration of the environment;  Asia and Oceania
 Date Published: 2017-12-16

 16.12.2017 EN Official Journal of the European Union L 336/55 COMMISSION IMPLEMENTING DECISION (EU) 2017/2356 of 15 December 2017 on recognition of the report of Australia including typical greenhouse gas emissions from cultivation of agricultural raw materials pursuant to Directive 2009/28/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (1), and in particular Article 19(4) thereof, Whereas: (1) On 22 August 2016, Australia submitted a report presenting the results of calculations of greenhouse gas emissions from the cultivation of canola oilseed in Australia. In Australia the closest statistical regions to the description of NUTS2 regions are states. Estimates of greenhouse gas emissions were therefore undertaken at the level of the Australian states. (2) After examination of the report submitted by Australia, the Commission considers that it complies with the conditions set out in Directive 2009/28/EC to allow a third country to use typical values for a smaller geographical area (Australian states) than that used in the calculation of the default values: the data of this report refer to emissions from cultivation of agricultural raw materials (canola oilseed); the typical greenhouse gas emissions from the cultivation of canola oilseed can be expected to be lower than or equal to the emissions that were assumed in the calculation of the relevant default values; and these typical greenhouse gas emissions have been reported to the Commission; (3) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Sustainability of Biofuels and Bioliquids, HAS ADOPTED THIS DECISION: Article 1 The Commission considers that the report submitted for recognition by Australia on 22 August 2016 contains accurate data for measuring the greenhouse gas emissions associated with the cultivation of canola oilseed produced in the Australian states as NUTS 2 equivalent regions for the purposes of Article 17(2) of Directive 2009/28/EC. A summary of the data contained in the report is set out in the Annex. Article 2 This Decision is valid for a period of 5 years. If the content or circumstances of the report, as submitted for recognition to the Commission on 22 August 2016, change in a way that might affect the conditions required for the recognition made in Article 1, such changes shall be notified to the Commission without delay. The Commission shall assess the notified changes with a view to establishing whether the report is still providing accurate data. Article 3 The Commission may repeal this Decision if it has been clearly demonstrated that the report does not contain any longer accurate data for the purposes of measuring the greenhouse gas emissions associated with the cultivation of canola oilseed produced in Australia. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 16. ANNEX Greenhouse gas emissions arising from the cultivation of canola in the States of Australia (tonne CO2-eq/tonne canola seed on dry matter basis) State Soil N2O Crop residue Manufacturing Fuel use Lime Seed Total Direct Indirect Fertiliser Pesticide New South Wales (dryland) 0,046 0,005 0,115 0,195 0,023 0,079 0,035 0,001 0,500 New South Wales (irrigated) 0,276 0,123 0,115 0,275 0,006 0,096 0,053 0,001 0,944 New South Wales 0,051 0,008 0,115 0,197 0,023 0,079 0,036 0,001 0,509 Victoria (dryland) 0,026 0,005 0,113 0,192 0,020 0,078 0,035 0,001 0,470 Victoria (irrigated) 0,271 0,121 0,113 0,268 0,005 0,091 0,052 0,001 0,922 Victoria 0,030 0,007 0,113 0,193 0,019 0,078 0,035 0,001 0,476 Queensland 0,076 0,008 0,118 0,188 0,006 0,351 0,034 0,003 0,784 South Australia 0,013 0,002 0,113 0,184 0,013 0,080 0,034 0,001 0,439 Western Australia 0,013 0,002 0,112 0,237 0,032 0,079 0,034 0,002 0,511 Tasmania 0,270 0,121 0,107 0,265 0,012 0,138 0,052 0,002 0,967 Greenhouse gas emissions arising from the cultivation of canola in the States of Australia (g CO2-eq/MJ FAME). State Soil N2O Crop residue Manufacturing Fuel use Lime Seed Total Direct Indirect Fertiliser Pesticide New South Wales (dryland) 1,766 0,192 4,414 7,485 0,883 3,032 1,343 0,038 19 New South Wales (irrigated) 10,594 4,721 4,414 10,555 0,23 3,685 2,034 0,038 36 New South Wales 1,958 0,307 4,414 7,561 0,883 3,032 1,382 0,038 20 Victoria (dryland) 0,998 0,192 4,337 7,37 0,768 2,994 1,343 0,038 18 Victoria (irrigated) 10,402 4,644 4,337 10,287 0,192 3,493 1,996 0,038 35 Victoria 1,151 0,269 4,337 7,408 0,729 2,994 1,343 0,038 18 Queensland 2,917 0,307 4,529 7,216 0,230 13,472 1,305 0,115 30 South Australia 0,499 0,077 4,337 7,062 0,499 3,071 1,305 0,038 17 Western Australia 0,499 0,077 4,299 9,097 1,228 3,032 1,305 0,077 20 Tasmania 10,363 4,644 4,107 10,171 0,461 5,297 1,996 0,077 37